DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/2021 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cox (US 2006/0214335 A1) in view of Feenstra et al. (US 2008/0211132, hereinafter Feenstra), in view Pressacco et al. (US 2015/0034123 A1) and Farnworth (US 2007/0179655 A1). 

Regarding claim 1, Cox meets the claimed a method, comprising: dispensing, by a powder dispensing assembly, (Cox teaches feed hopper 254 to deposit powder, see Fig. 5, [0052]) a plurality of layers of a powdered material onto a build platform (Cox teaches the apparatus to be used in a selective laser sintering process including depositing layers of powder on a platform such as platform 170, see [0003], [0042], Fig. 3)  to form a powder bed; separating the powder bed substantially from the build platform (Cox teaches the completion of builds in machine 252, a part cake 258 which consists of the fabricated parts and the unfused powder around those parts, is moved to break-out stations 260, see [0052]) and collecting a substantial portion of the powdered material from the powder bed in a hopper. (Cox teaches transporting the powder to a hopper 412 in the break-out station 260 also labeled part 400, Fig. 7, [0061]) transporting the substantial portion of the powdered material from the hopper to a storage chamber, (Cox teaches the system 270 includes moving the powder to a storage vessel 354, see Fig. 5 and 6, [0053]-[0060]. Cox teaches the powder from 412 is transferred via powder ducting 414 back to the recovered powder storage vessel 354 in FIG. 6. Cox teaches the powder transport systems to include air, or an inert gas such as argon, see [0051]. Cox teaches a single air transport system is used for the storage vessels and recovery system which is an inert gas, see [0051]- [0052].) 
Cox does not explicitly teach the auger to be located between hopper 412 and storage vessel 354.
Cox teaches using multiple blending vessels to achieve, complete blending to eliminate stratification of the powder and complete mixing, see [0046], Fig. 6.
The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) 

Cox discloses the claimed invention except for the duplication of the screw feeder 406 to be downstream of the hopper 408. It would have been obvious to one having ordinary skill in the art before the effective filing date of the present application to duplicate the screw feeder since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate the screw feeder for the purpose of improving blending, eliminate stratification of the powder and complete mixing, see [0046].

Cox does not explicitly teach collecting powder in response to moving the build platform, wherein the separating of the powder bed substantially from the build platform comprises shaking the build platform or inverting the build platform.
Feenstra meets the claimed collecting powder in response to moving the build platform, wherein the separating of the powder bed substantially from the build platform Feenstra discloses a method for 3D printing using powder (see title and abstract) and a power recovery system, see [0051]. Feenstra teaches vibrating the building platform to recover the powder, see [0055]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of present application to use the vibration step of Feenstra with the powder recovery step of Cox because it improves the removal of further amounts of unused powder material, see Feenstra [0055]. 
Cox as modified does not explicitly teach in a closed environment filled with an inert gas.
Pressacco meets the claimed in a closed environment filled with an inert gas. (Pressacco teaches an inert gas chamber 2, Fig.1, to recover the powder, see [0072]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of present application to use the inert gas chamber of Pressacco with the power recover step of Cox as modified because it is important to for recovery and regeneration of the processing powders for a plurality of cycles to keep the oxygen content below a predetermined threshold value to prevent 3D printing defects, see [0034].

Cox as modified does not explicitly teach inverting the build platform. 
Farnworth meets the claimed inverting the build platform. (Farnworth teaches tipping or inverting a fabrication substrate 50 to permit unconsolidated material 126 to flow therefrom, see [0133]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of present application to combine the inverting step of Farnworth with the 

The combination of Cox, Feenstra, Pressaco and Farnworth meets the further claimed: separating by rotating, shaking, and inverting the build platform; separating by shaking, (Feenstra teaches vibrating the building platform to recover the powder, see [0055])  jittering, (Examiner notes the Broadest Reasonable Distribution of “jittering” in light of the specification includes vibrating or shaking. Paragraph [93] of the instant specification discloses “otherwise performing vibrations, shaking, or jittering moves to dislodge remaining powders”. Thus, the terms have overlapping meanings and have no special definition provided. The vibrating step of Feenstra meets the Broadest Reasonable Interpration of both “shaking” and “jittering”) and inverting the build platform; (Farnworth teaches tipping or inverting a fabrication substrate 50 to permit unconsolidated material 126 to flow therefrom, see [0133]. Furthermore, Farnsworth teach the inverting step may be done in combination with a bulk removal step, see [0133]). or separating by rotating, jittering, and inverting. 

Regarding claim 5, Cox as modified meets the claimed, wherein step of collecting of the substantial portion of the powdered material of the powder bed in the hopper comprises removing from the powder bed one or more integral objects formed by bonding of the powdered material. (Cox teaches rotary sifter 408 to achieve separation between the recoverable powder and the larger agglomerates, see [0061], Fig. 7).

Regarding claim 7, Cox as modified meets wherein the transporting of the substantial portion of the powdered material of the powder bed from the hopper to the storage chamber comprises utilizing at least one of: an auger (Cox teaches a screw feeder 406 to transport the powder which meets the claimed auger, see Fig. 7, [0061]) a vacuum; (Cox teaches the powder transport systems to include vacuum, i.e. negative pressure, see [0051]); and a conveyer. (Examiner notes the conveyers is an alternative limitation). 


Regarding claim 9, Cox as modified meets the claimed, wherein the inert gas comprises nitrogen, carbon dioxide, helium, or argon. (Cox teaches the powder transport systems to include air, or an inert gas such as argon, see [0051]. Pressacco teaches an inert gas chamber 2, Fig.1, to recover the powder, see [0072]) 


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cox and Feenstra Pressacco et al. and Farnworth, as applied to claim 1, and in further view of Barnhart (US 2016/0318253). 

Regarding claim 3, Cox as modified meets the claimed all that is claimed in claim 1, as described above, but does not teach the claimed wherein the separating of the powder bed substantially from the build platform comprises dislodging lingering powders of the powdered material on the build platform by vacuuming or gas-jetting.
(Barnhart discloses an additive manufacturing method using powder (title, abstract, and [0006]) including removal and recovery of excess powder, see [0038]. Barnhart teaches vacuum pump 96 to apply suction to move excess powder into a recovery container 26, see [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of present application to use a vacuum system of Barnhart as the generic gas transport system of Cox because it saves significant labor in handling excess powder after a build cycle, see [0040]. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cox (US 2006/0214335 A1) in view of Feenstra et al. (US 2008/0211132, hereinafter Feenstra) and Pressacco and in further view of McFarland et al. (US 2016/0193696). 

Regarding claim 4, Cox as modified meets the claimed wherein the step of collecting of the substantial portion of the powdered material of the powder bed in the hopper further comprises collecting the substantial portion of the powdered material of the powder bed in a hopper having one or more sloped walls to facilitate gravitational movement of the powdered material. (Cox teaches hopper 412 to have sloped walls, see Fig. 7).

McFarland meets the claimed wherein the hopper is located below the build platform. (McFarland depicts hopper 128 to have slopped walls itself and slopped walls leading to the hopper entrance, and be located below build platform 102, see Fig. 1, [0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of present application to arrange the hopper of Cox below the platform as taught by McFarland because such a location allows the powder to be recovered due to gravity, see McFarland [0062]. 

Claims 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cox (US 2006/0214335 A1) in view of Pressacco et al. (US 2015/0034123 A1) and Farnworth (US 2007/0179655 A1).
Regarding claim 21, Cox meets the claimed a method, comprising: dispensing, by a powder dispensing assembly, a plurality of layers of a powdered material onto a build platform to form a powder bed; (Cox teaches the apparatus to be used in a selective laser sintering process including depositing layers of powder on a platform such as platform 170, see [0003], [0042], Fig. 3)  separating the powder bed substantially from the build platform in a closed environment filled with an inert gas by moving the build platform; (Cox teaches the completion of builds in machine 252, a part cake 258 which consists of the fabricated parts and the unfused powder around those parts, is moved to break-out stations 260, see [0052], Cox teaches the powder transport systems to include air, or an inert gas such as argon, see [0051]) collecting a substantial portion of the powdered material from the powder bed in a hopper in response to moving the build platform; and transporting the substantial portion of the powdered material from the hopper to a storage chamber, (Cox teaches the system 270 includes moving the powder to a storage vessel 354, see Fig. 5 and 6, [0053]-[0060]. Cox teaches the powder from 412 is transferred via powder ducting 414 back to the recovered powder storage vessel 354 in FIG. 6. Cox teaches a single air transport system is used for the storage vessels and recovery system which is an inert gas, see [0051]- [0052])  wherein the separating of the powder bed substantially from the build platform comprises dislodging lingering powders of the powdered material on the build platform by vacuuming. (Cox teaches the powder transport systems to include vacuum, i.e. negative pressure, see [0051]). 
Cox as modified does not explicitly teach in a closed environment filled with an inert gas.
Pressacco meets the claimed in a closed environment filled with an inert gas. (Pressacco teaches an inert gas chamber 2, Fig.1, to recover the powder, see [0072]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of present application to use the inert gas chamber of Pressacco with the power recover step of Cox as modified because it is important to for recovery and regeneration of the processing powders for a plurality of cycles to keep the oxygen content below a predetermined threshold value to prevent 3D printing defects, see [0034].
Cox does not explicitly teach inverting the build platform.
(Farnworth teaches tipping or inverting a fabrication substrate 50 to permit unconsolidated material 126 to flow therefrom, see [0133]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of present application to combine the inverting step of Farnworth with the powder removal of Cox and Feenstra because it ensures unconsolidated material is removed, see Farnworth [0133].

The combination of Cox, Feenstra, Pressaco and Farnworth meets the further claimed: performing a combination of motions (Farnworth teaches inverting [0133] and Feenstra teaches vibrating [0055], thus the combination meets the claim) separating by rotating, shaking, and inverting the build platform; separating by shaking, (Feenstra teaches vibrating the building platform to recover the powder, see [0055])  jittering, (Examiner notes the Broadest Reasonable Distribution of “jittering” in light of the specification includes vibrating or shaking. Paragraph [93] of the instant specification discloses “otherwise performing vibrations, shaking, or jittering moves to dislodge remaining powders”. Thus, the terms have overlapping meanings and have no special definition provided. The vibrating step of Feenstra meets the Broadest Reasonable Interpration of both “shaking” and “jittering”) and inverting the build platform; (Farnworth teaches tipping or inverting a fabrication substrate 50 to permit unconsolidated material 126 to flow therefrom, see [0133]). or separating by rotating, jittering, and inverting. 


Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Cox (US 2006/0214335 A1) in view of Pressacco et al. (US 2015/0034123 A1) and Farnworth (US 2007/0179655 A1) and Sakura (US 2016/0236422 A1). 


Regarding claim 22, Cox meets the claimed method, comprising: dispensing, by a powder dispensing assembly, a plurality of layers of a powdered material onto a build platform to form a powder bed; (Cox teaches the apparatus to be used in a selective laser sintering process including depositing layers of powder on a platform such as platform 170, see [0003], [0042], Fig. 3)  separating the powder bed substantially from the build platform in a closed environment filled with an inert gas by moving the build platform; (Cox teaches the completion of builds in machine 252, a part cake 258 which consists of the fabricated parts and the unfused powder around those parts, is moved to break-out stations 260, see [0052], Cox teaches the powder transport systems to include air, or an inert gas such as argon, see [0051]) collecting a substantial portion of the powdered material from the powder bed in a hopper in response to moving the build platform; and transporting the substantial portion of the powdered material from the hopper to a storage chamber, 

Cox does not explicitly teach wherein the separating of the powder bed substantially from the build platform comprises inverting the build platform.
(Farnworth teaches tipping or inverting a fabrication substrate 50 to permit unconsolidated material 126 to flow therefrom, see [0133]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of present application to combine the inverting step of Farnworth with the powder removal of Cox and Feenstra because it ensures unconsolidated material is removed, see Farnworth [0133].
Cox as modified does not explicitly teach in a closed environment filled with an inert gas.
Pressacco meets the claimed in a closed environment filled with an inert gas. (Pressacco teaches an inert gas chamber 2, Fig.1, to recover the powder, see [0072]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of present application to use the inert gas chamber of Pressacco with the power recover step of Cox as modified because it is important to for recovery and regeneration of the processing powders for a plurality of cycles to keep the oxygen content below a predetermined threshold value to prevent 3D printing defects, see [0034].
Cox as modified does not explicitly teach dislodging lingering powders of the powdered material on the build platform by gas-jetting.
Sakura meets the claimed dislodging lingering powders of the powdered material on the build platform by gas-jetting. (Sakura teaches airflow 403 is jetted from a nozzle 402 of an ejector 401 to blow the airflow 403 including the powder 20 against the three-dimensional object 300 on stage 24, see [0101])  


The combination of Cox, Feenstra, Pressaco and Farnworth meets the further claimed: performing a combination of motions (Farnworth teaches inverting [0133] and Feenstra teaches vibrating [0055], thus the combination meets the claim. Furthermore, Farnsworth teach the inverting step may be done in combination with a bulk removal step, see [0133]) separating by rotating, shaking, and inverting the build platform; separating by shaking, (Feenstra teaches vibrating the building platform to recover the powder, see [0055])  jittering, (Examiner notes the Broadest Reasonable Distribution of “jittering” in light of the specification includes vibrating or shaking. Paragraph [93] of the instant specification discloses “otherwise performing vibrations, shaking, or jittering moves to dislodge remaining powders”. Thus, the terms have overlapping meanings and have no special definition provided. The vibrating step of Feenstra meets the Broadest Reasonable Interpration of both “shaking” and “jittering”) and inverting the build platform; (Farnworth teaches tipping or inverting a fabrication substrate 50 to permit unconsolidated material 126 to flow therefrom, see [0133]). or separating by rotating, jittering, and inverting. 



Response to Arguments

Applicant's arguments filed 5/25/2021 have been fully considered but they are not persuasive. The combination of Cox, Feenstra, Pressaco and Farnworth meets the newly claimed: performing a combination of motions. Furthermore, Farnsworth teach the inverting step may be done in combination with a bulk removal step, see [0133]. Farnworth teaches inverting [0133] and Feenstra teaches vibrating [0055], thus the combination meets the claim. Examiner notes the Broadest Reasonable Distribution of “jittering” in light of the specification includes vibrating or shaking. Paragraph [93] of the instant specification discloses “otherwise performing vibrations, shaking, or jittering moves to dislodge remaining powders”. Thus, the terms have overlapping meanings and have no special definition provided. The vibrating step of Feenstra meets the Broadest Reasonable Interpration of both “shaking” and “jittering”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL M. ROBINSON/            Primary Examiner, Art Unit 1744